TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00401-CR


                                Andrew Lee Colburn, II, Appellant

                                                 v.

                                    The State of Texas, Appellee


                FROM THE 22ND DISTRICT COURT OF HAYS COUNTY,
        NO. CR-15-0319, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING


                              MEMORANDUM OPINION


                   Appellant Andrew Lee Colburn, II seeks to appeal a judgment of conviction for

computer security breach. See Tex. Penal Code § 33.02. The trial court has certified that (1) this

is a plea-bargain case and Colburn has no right of appeal, and (2) Colburn has waived the right

of appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

25.2(a)(2), (b).



                                              ________________________________________________
                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Jurisdiction

Filed: June 26, 2018

Do Not Publish